DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 08/03/2022.
Claims 21, 31, and 36 have been amended.
Claims 21-40 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 08/03/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 21-26, 28-31, 33, 34, 36-40  are rejected under 35 U.S.C. 103 as being unpatentable over Rosado (USPGP 2018/0342106 A1), hereinafter ROSADO, in view of Amitay et al. (USPGP 2020/0120097 A1), hereinafter AMITAY.

Claims 21, 31, 36:
ROSADO as shown below discloses the following limitations:
providing a venue application operating on a remote mobile device of a remote user and a local device of a local user; (see at least Figure 2 as well as associated and related text; paragraphs 0002, 0003, 0061)
providing a map module of the venue application to allow the remote user to select a desired visitable point of interest venue with a geographic location on a map;  (see at least Figures 20, 33 as well as associated and related text)
providing a review component of the desired venue to allow the remote user to request a review of live activities from the local user and remotely experience the live activities in real time broadcasted by the local user with augmented reality environments after the remote user; (see at least paragraphs 0091, 0093, 0107, 0002, 0003, 0061, 0068)
providing comments module of the venue application to allow the local user to communicate real time and contemporaneous comments and venue experiences with a venue status to the remote user in real time; (see at least paragraphs 0091, 0093, 0107, 0002, 0003, 0061, 0068)
providing a cryptocurrency module of the venue application to allow the local user and remote user to exchange cryptocurrency based on the feedback and participation of the local user; (see at least paragraphs 0075, 0079, 0087, 0088)
providing an advertising module to allow third party targeted advertisements within the venue application based on the remote user's location and demographics. (see at least Figure 43 as well as associated and related text; paragraphs 0084, 0059, 0090)
ROSADO does not specifically disclose …to allow the local user to communicate real time and contemporaneous comments and venue experiences… AMITAY, however, in at least paragraphs 0049, 0057, 0066, 0347,  and 0352 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of ROSADO with the technique of AMITAY because, “…the system and accompanying methods provide for a virtual reality system that enables users to actively participate in live events or activities occurring in locations remote from the users by rendering, in real-time, digital versions of the live events or activities that are readily accessible via applications executing on the computing devices of the users. Additionally, the system and accompanying methods provide a novel way for users to interact with each other in a digital/virtual world in meaningful ways. These and other features of the virtual reality system and methods for operating and utilizing the virtual reality system are described in the following detailed description, drawings, and appended claims.” (ROSADO: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 22:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses a live time connection platform wirelessly coupled to the venue application comprising at least one digital server, a live time connection website, a plurality of databases, and a live time connection platform computer.  See at least paragraphs 0061, 0063, 0065, 0066, 0078.  




Claim 23:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses a live time connection app for tracking a user elapsed time on the live time connection app for calculating earnings of cryptocurrency.  See at least paragraph 0087.

Claim 24:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses providing feedback module for providing venue status regarding crowd attendance, quality of goods, quality of services and venue aesthetics.  See at least paragraph 0093.

Claim 25:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses providing users with live time connection app purposes for selecting from a group of augmented reality, virtual reality, altered reality, recreated reality, mixed reality.  See at least paragraph 0002.

Claims 26, 33, and 37:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses:
providing users with live time connection app module including forms of interaction with other users.  
the venue application configured for providing users with forms of interaction with other users.
at least one form of interaction configured for a user's interaction with other users.
See at least paragraph 0003.





Claims 28 and 40:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses:
providing the local user and remote user with augmented reality interactive 3D implements to perform virtual physical tasks.  
the live time connection app configured for providing users with live time connection app activities. 
See at least paragraphs 0060 0061, 0062, 0090, and 0092.

Claims 29 and 38:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses:
providing the remote user and local user the capability to earn cryptocurrency with transferable blockchain.
the live time connection app configured for transmitting the cryptocurrency earnings for the user into the user's account stored on a live time connection platform.
See at least paragraphs 0075 and 0078.

Claim 30:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses providing the remote user and local user the capability to engage in virtual bartering. See at least paragraph 0082.

Claim 34 and 39:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ROSADO further discloses the venue application configured for app operations including geo advertising and targeted advertising for allowing users to choose advertisers in their location.  See at least Figure 43 as well as associated and related text; paragraphs 0084, 0059, 0090.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rosado (USPGP 2018/0342106 A1) hereinafter ROSADO/AMITAY, in view of Zograbian (USPGP 2017/0150197 A1), hereinafter ZOGRABIAN.

Claim 27:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  ZOGRABIAN further discloses providing cryptocurrency rewards for broadcasting on-line virtual social gatherings.  See at least paragraphs 0041 and 0048.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of ROSADO/AMITAY with the technique of ZOGRABIAN because, “…the system and accompanying methods provide for a virtual reality system that enables users to actively participate in live events or activities occurring in locations remote from the users by rendering, in real-time, digital versions of the live events or activities that are readily accessible via applications executing on the computing devices of the users. Additionally, the system and accompanying methods provide a novel way for users to interact with each other in a digital/virtual world in meaningful ways. These and other features of the virtual reality system and methods for operating and utilizing the virtual reality system are described in the following detailed description, drawings, and appended claims.” (ROSADO: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rosado (USPGP 2018/0342106 A1) hereinafter ROSADO/AMITAY, in view of Delamont (USPGP 2020/0368616 A1), hereinafter DELAMONT.
Claims 32 and 35:
The combination of ROSADO/AMITAY discloses the limitations as shown in the rejections above.  DELAMONT further discloses
a device configured for converting 2D video into 3D editable augmented reality avatars.
the venue app video module configured for a user viewing and participating in 3D virtual reality and augmented reality videos.
See at least paragraphs 0079, 0121, 0404, 0932, 1204, and 1294. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of ROSADO/AMITAY with the technique of DELAMONT because, “…the system and accompanying methods provide for a virtual reality system that enables users to actively participate in live events or activities occurring in locations remote from the users by rendering, in real-time, digital versions of the live events or activities that are readily accessible via applications executing on the computing devices of the users. Additionally, the system and accompanying methods provide a novel way for users to interact with each other in a digital/virtual world in meaningful ways. These and other features of the virtual reality system and methods for operating and utilizing the virtual reality system are described in the following detailed description, drawings, and appended claims.” (ROSADO: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Qbit Technologies.  “How the Blockchain and VR are disrupting eCommerce.” (December 18, 2017).  Retrieved online 11/19/2020. https://www.qbittech.com/index.php/vr-blog/item/102-how-the-blockchain-and-vr-are-disrupting-ecommerce.  
“HFC will serve as the main cryptocurrency in Qbit e-commerce projects, regardless the platform on which these projects are built, as a matter of fact High Fidelity blockchain system will survive even if High Fidelity will disappear as a company. Also, the Digital Asset Registry could be used as a bridge between virtual and real purchases, “You might buy a pair of shoes for your avatar in the virtual world and receive an unfalsifiable coupon for the same pair of shoes in a real store.” stated Dean Takahashi in this article. Beside that, Qbit is already building a virtual city on High Fidelity virtual worlds: Quantum City, among other things, aims to become the first hub where real world brands will sell their goods and user can buy them as virtual goods for their avatars and/or as real goods for themselves. In next months there will be lots of news about Quantum city project.”
Jan Wozniak. “Blockchain and AR/VR — A match made in virtual heaven?” (Apr 5, 2018).  Retrieved online 07/25/2021.
https://medium.com/trivial-co/blockchain-and-ar-vr-a-match-made-in-virtual-heaven-26e54782be56
“Its a fair bet that both blockchain and AR/VR technology will play a significant part in shaping the brave new world we are heading towards.”
IBM.  “How Extended Reality Will Reshape Commerce.”  (13 December 2019).  Retrieved online 07/25/2021. https://www.ibm.com/downloads/cas/GAZR2Z69




Foreign Art:
SHARMA ANUJ. (EP 3621270 A1). “A method and blockworld application platform system based on a block chain technology and created using blockchain technology and related software coding, programming languages, android technology, iOS technology, azure cloud platform; the block world platform characterized in that the blockworld platform is incorporating seven sub-platforms, namely BlockVOTE, BlockBOARD, BlockDRIVE, BlockAML, BlockLOAN, BlockPASSPORT and BlockVISA; and wherein the blockworld platform is supportive on any platforms/modes such as mobile phones, smart phones, tablets, computers, kiosks, digitals, screens, Virtual Reality supportive, Augmented Reality supportive and Mixed Reality supportive; and wherein the blockworld platform incorporates block chain based encrypted digital verifications and transactions with Artificial Intelligence Instant Analytics; the said blockworld platform is accessible anytime, anywhere and by any user.”
JAMES E TOGA et al. SCALABLE TECHNIQUES FOR PROVIDING REAL-LIME PER-AVATAR STREAMING DATA IN VIRTUAL REALITY SYSTEMS THAT EMPLOYER-AVATAR RENDERED ENVIRONMENTS. (JP 2015/053061 A)
STEVEN C BLUM et al. SYSTEMS AND METHODS FOR GENERATING AUGMENTED REALITY AND  VIRTUAL REALITY IMAGES. (JP 2019/166405 A)
HA SANGYOO et al. METHOD AND SYSTEM FOR GPU-BASED VIRTUAL REALITY VIDEO STREAMING SERVER. (JP 2020/099083 A)










Applicant’s amendment filed on 08/03/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)